Citation Nr: 0615989	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-03 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to May 
1968.  The veteran died in March 2001, and the appellant was 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In February 2006, VA received a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which the appellant's representative 
withdrew the issue of entitlement to an earlier effective 
date for service connection for the cause of the veteran's 
death.  


FINDING OF FACT

In March 2006, the Board received notice from the appellant's 
attorney that the appellant had died.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims for veterans' benefits do 
not survive the death of the claimant.  38 C.F.R. § 20.1302.  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


